Citation Nr: 1550954	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to November 1959.  He died in November 2012.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the RO that denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

In July 2015, the appellant testified during a hearing before the undersigned at the RO.  

The issue of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death, as a result of VA medical or surgical treatment has been raised by the appellant in the July 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant and her representative when further action is required.



REMAND

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 (2015).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency and Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009). The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant in November 2013 did not comply with these requirements.  Thus, notice addressing these matters should be provided on remand.

The appellant testified in July 2015 that the Veteran's in-service pleurisy had not been considered properly as the cause of death, or as a contributing factor in the Veteran's demise; and that the Veteran always had a lung condition, which was not properly diagnosed and developed into lung cancer and led to his demise.  The appellant should be invited to submit any other evidence, to include competent medical opinions, in support of her claim.

Records

The appellant testified that the Veteran received Emergency Room treatment from a local facility (Southport) in November 2012 for removal of IV tubes.  The RO or AMC should specifically seek the appellant's authorization for release of these Emergency Room treatment records.

The appellant also testified that the Veteran received hospice treatment for a few days from a private facility (Dosher) in November 2012.  The RO or AMC should specifically seek the appellant's authorization for release of these hospice treatment records.

It is also noted that an in-service hospitalization summary from the Dyess Air Force Base hospital from August 1959 indicated that the Veteran had been hospitalized on two occasions at Lackland Air Force Base Hospital.  These records are not of record but should be requested on remand.

Local Hearing

In August 2014, the appellant requested a hearing before RO personnel at a local VA office with regard to the claim on appeal.

A review of the record indicates the appellant has not been afforded a hearing before RO personnel, and has not otherwise withdrawn her request.
  
Accordingly, the case is REMANDED for the following action:

1.   Notice should be issued to the appellant in compliance with Hupp to include:  (1) a statement that the Veteran was not service-connected for any disability at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  After obtaining any necessary contact information and authorization from the appellant, please request the Veteran's Emergency Room treatment records (Southport) for removal of IV tubes, and hospice treatment records (Dosher)-all dated in November 2012; and associate them with the Veteran's claims file (paper/electronic). 

3. Invite the appellant to submit any evidence, to include competent medical opinions, in support of her contention that the Veteran's in-service pleurisy contributed substantially or materially to the cause of the Veteran's death; and/or that the Veteran always had a lung condition, which was not properly diagnosed and developed into lung cancer and led to his demise.  

4.  Request in-service inpatient clinical records pertaining to two hospitalizations of the Veteran at the Lackland Air Force Base hospital between August 1958 and August 1959.  

5.  Undertake appropriate action to schedule the appellant for a hearing before RO personnel in accordance with her August 2014 request for such a hearing, if still desired. 

6.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her representative until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

